       Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 1 of 6



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     WILLIAM C. PEACHEY
 3   Director
     WILLIAM C. SILVIS
 4   Assistant Director
     MICHAEL A. CELONE
 5   SARAH B. FABIAN
     CHRISTINA PARASCANDOLA
 6   Senior Litigation Counsels
     KATELYN MASETTA-ALVAREZ
 7   Trial Attorney
     Office of Immigration Litigation – District Court Section
 8   U.S. Department of Justice
     P.O. Box 868, Ben Franklin Station
 9   Washington, DC 20044
     (202) 514-3097
10   Attorneys for Defendants
11
                          IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE DISTRICT OF ARIZONA
13
14    Jane Doe #1; Jane Doe #2; Norlan Flores, on       Case No. 4:15-cv-00250-TUC-DCB
      behalf of themselves and all others similarly
15    situated,                                         NOTICE OF APPEAL
16                         Plaintiffs,
17              v.                                      CLASS ACTION
18    Chad Wolf, Acting Secretary of Homeland
      Security; Mark A. Morgan, Acting
19    Commissioner, U.S. Customs and Border
      Protection; Rodney S. Scott, Chief, U.S.
20    Border Patrol, in his official capacity;1
      Jeffrey Self, Commander, Arizona Joint
21    Field Command; Roy D. Villareal, Chief
      Patrol Agent-Tucson Sector, in his official
22    capacity,
23                     Defendants.
24
            Defendants Chad Wolf, in his official capacity as Acting Secretary, U.S.
25
     Department of Homeland Security (“DHS”), and its subordinate entities, U.S.
26
27
            1
            On February 2, 2020, Rodney S. Scott became Chief, U.S. Border Patrol,
28   automatically substituting Carla Provost, the previous Chief. Fed. R. Civ. P. 25(d).
       Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 2 of 6



 1   Customs and Border Protection, U.S. Border Patrol (“USBP”), and the USBP
 2   Arizona Joint Field Command and Tucson Sector, hereby appeal the Court’s Order
 3   of February 19, 2020, ECF No. 482, to the U.S. Court of Appeals for the Ninth
 4   Circuit.
 5                                           Respectfully submitted,
 6                                           JOSEPH H. HUNT
                                             Assistant Attorney General
 7                                           Civil Division
 8                                           WILLIAM C. PEACHEY
                                             Director
 9
                                             WILLIAM C. SILVIS
10                                           Assistant Director
11                                           MICHAEL A. CELONE
                                             SARAH B. FABIAN
12                                           Senior Litigation Counsels
13                                           KATELYN MASETTA-ALVAREZ
                                             Trail Attorney
14
                                                     s/ Christina Parascandola
15                                           CHRISTINA PARASCANDOLA
                                             Senior Litigation Counsel
16                                           Office of Immigration Litigation
                                             District Court Section
17                                           Civil Division
                                             U.S. Department of Justice
18                                           P.O. Box 868, Ben Franklin Station
                                             Washington, D.C. 20044
19                                           (202) 514-3097
                                             christina.parascandola@usdoj.gov
20
                                             Attorneys for Defendants
21
22
23
24
25
26
27
28

                                                2
     Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 3 of 6



 1
                        REPRESENTATION STATEMENT
 2
     The undersigned represents Defendants Chad Wolf, et al., and no other party.
 3
 4   Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure and Ninth
 5   Circuit Rule 3-2(b), Defendants-Appellants submit this Representation Statement.
 6
     The following list identifies all parties to the action and their respective counsel by
 7
     name, firm, address, telephone number, and e-mail, where appropriate.
 8
 9    PARTY
10    DEFENDANTS-APPELLANTS                      COUNSEL OF RECORD

11                                               JODY H. HUNT
      Chad Wolf,                                 Assistant Attorney General
12    Acting Secretary, U.S. Department of       Civil Division
      Homeland Security, in his official
13    capacity,                                  WILLIAM C. PEACHEY
                                                 Director
14
      Mark A. Morgan,                            COLIN A. KISOR
15                                               Deputy Director
      Acting Commissioner, U.S. Customs          202-532-4331
16    & Border Protection, in his official       colin.kisor@usdoj.gov
      capacity,
17                                               WILLIAM C. SILVIS
      Rodney S. Scott,                           Assistant Director
18                                               202-3072-4693
      Chief, U.S. Border Patrol, in his          william.silvis@usdoj.gov
19    official capacity,
                                                 MICHAEL A. CELONE
20                                               Senior Litigation Counsel
      Jeffrey Self,                              202-305-2040
21    Commander, Arizona Joint Field             michael.a.celone@usdoj.gov
      Command, in his official capacity,
22    and                                        SARAH B. FABIAN
                                                 Senior Litigation Counsel
23                                               202-532-4824
      Manuel Padilla, Jr.,                       sarah.b.fabian@usdoj.gov
24    Chief Patrol Agent-Tucson Sector, in
      his official capacity.                     KATELYN MASETTA-ALVAREZ
25                                               Trial Attorney
                                                 202-514-0210
26                                               katelyn.masetta.alvarez@usdoj.gov
27
28
     Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 4 of 6



 1
                                           COUNSEL OF RECORD FOR
 2                                         DEFENDANTS
                                           continued
 3
 4                                         CHRISTINA PARASCANDOLA
                                           Senior Litigation Counsel
 5                                         Office of Immigration Litigation –
                                           DCS
 6                                         Civil Division
                                           U.S. Department of Justice
 7                                         P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
 8                                         202-514-3097
                                           christina.parascandola@usdoj.gov
 9
10   PARTY                                 COUNSEL OF RECORD
     PLAINTIFFS-APPELLEES
11                                         COLETTE REINER MAYER
                                           (CRMayer@mofo.com)
12   Unknown Parties,                      Morrison & Foerster LLP - Palo Alto,
     named as Jane Doe #1 and Jane Doe     CA
13                                         755 Page Mill Rd.
     #2, on behalf of themselves and all   Palo Alto, CA 94304-1018
14   others similarly situated, and        650-813-5600
15                                         ALEYDA YVETTE BORJA
     Norlan Flores,                        (yborja@acluaz.org)
16   on behalf of himself and all others   CHRISTINE KEEYEH WEE
     similarly situated.                   (cwee@acluaz.org)
17                                         ACLU - Phoenix, AZ
                                           P.O. Box 17148
18                                         Phoenix, AZ 85011
                                           602-650-1854
19
                                           ELISA DELLA-PIANA
20                                         (edellapiana@lccr.com)
                                           MEGAN SALLOMI
21                                         (msallomi@lccr.com)
                                           BREE BERNWANGER
22                                         (bbernwanger@lccr.com)
                                           Lawyers Committee for Civil Rights
23                                         131 Steuart St., Ste. 400
                                           San Francisco, CA 94105
24                                         415-543-9444
25
26
27
28
     Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 5 of 6



 1
 2                                      COUNSEL OF RECORD FOR
                                        PLAINTIFFS- continued
 3
                                        JACK WILLIFORD LONDEN
 4                                      (jlonden@mofo.com)
                                        AKARI ATOYAMA-LITTLE
 5                                      (aatoyamalittle@mofo.com)
                                        John Sebastiano Douglass
 6                                      (jdouglass@mofo.com)
                                        Morrison & Foerster LLP - San
 7                                      Francisco, CA
                                        425 Market St.
 8                                      San Francisco, CA 94105-2482
                                        415-268-7000
 9
                                        ALVARO M HUERTA
10                                      (huerta@nilc.org)
                                        National Immigration Law Ctr
11                                      3435 Wilshire Blvd
                                        Ste 2850
12                                      Los Angeles, CA 90010
                                        213-674-2850
13
                                        PIETER S DEGANON
14                                      (pdeganon@mofo.com)
                                        LOUISE CARITA STOUPE
15                                      (lstoupe@mofo.com)
                                        Morrison & Foerster LLP - Tokyo
16                                      Japan
                                        Shin-Marunouchi Bldg.
17                                      5-1 Marunouchi 1-Chome, 29th Fl.
                                        Tokyo JAPAN
18                                      81332146522 6979
19                                      MARY KENNEY
                                        (mkenney@immcouncil.org)
20                                      KAROLINA J WALTERS
                                        (KWlaters@immcouncil.org)
21                                      American Immigration Council
                                        1331 G St. NW, Ste. 200
22                                      Washington, DC 20005
                                        202-507-7512
23
24
25                                        /s/ Christina Parascandola
     Dated:    April 20, 2020             CHRISTINA PARASCANDOLA
26                                        Attorney for Defendants
27
28
     Case 4:15-cv-00250-DCB Document 495 Filed 04/20/20 Page 6 of 6



 1
 2
 3
 4
 5
 6
 7
 8
                                 CERTIFICATE OF SERVICE
 9
            I hereby certify that on this 20th day of April 2020, I caused a PDF version of
10
     the foregoing to be electronically transmitted to the Clerk of the Court, using the
11
     CM/ECF System for filing and for transmittal of a Notice of Electronic Filing to all
12
     CM/ECF registrants and non-registered parties.
13
14
15
16
17                                                    /s/ Christina Parascandola
18                                                    Christina Parascandola

19
20
21
22
23
24
25
26
27
28
